Exhibit 99.1 News Release Sunoco LP Announces First Quarter 2016 Financial and Operating Results · Generated Adjusted EBITDA of $158.9 million · Completed final dropdown of the remaining wholesale fuel and retail marketing assets from ETP in March · Increased quarterly distribution by 2.0 percent versus 4Q 2015, 26.7 percent versus 1Q 2015 · Maintained a cash coverage ratio of 1.14 times during 1Q and 1.30 times on a trailing 12-month basis · Achieved same store merchandise sales growth of 2.8 percent · Opened four new-to-industry locations with six under construction Conference Call Scheduled for 9:00 a.m. CT (10:00 a.m. ET) on Thursday, May 5 HOUSTON, May 5, 2016 - Sunoco LP (NYSE: SUN) (“SUN” or the “Partnership”) today announced financial and operating results for the three-month period ended March 31, 2016. Adjusted EBITDA (1) for the quarter totaled $158.9 million, compared with $128.2 million in the first quarter of 2015.The favorable year-over-year comparison primarily reflects stronger retail and wholesale fuel margins as well as increased merchandise sales and merchandise margins. A full quarter’s contribution from the Partnership’s acquisition of the remaining 68.42 percent interest in Sunoco, LLC and the retail marketing assets from Energy Transfer Partners, L.P. (NYSE: ETP) is included in the first quarter results and the comparable period from the prior year.Comparable period results from the prior year also include a full quarter’s contribution from the July 2015 Susser Holdings Corporation and April 2015 Sunoco, LLC dropdowns. Distributable cash flow attributable to partners(1), as adjusted, was $111.5 million, compared to $30.5 million a year earlier, and distributable cash flow per common unit was $1.17. Revenue was $3.2 billion, a decrease of 25.6 percent, compared to $4.3 billion in the first quarter of 2015. The decrease was the result of a 60-cent per-gallon decrease in the average selling price of fuel as well as a 2.4% decrease in total gallons sold. Total gross profit was $498.7 million, compared to $441.1 million in the first quarter of 2015.Key drivers of the increase were higher fuel margins, an increase in merchandise gross margin as well as the impact of acquisitions made and new-to-industry sites opened during 2015. Income from operations was $91.8 million, versus $65.3 million in the first quarter of 2015, reflecting an increase in gross profit partly offset by increases in operating and depreciation expenses. Net income was $62.0 million, or $0.47 per diluted unit, versus $49.3 million, or $0.44 per diluted unit, in the first quarter of 2015, reflecting an increase in operating income partly offset by an increase in interest expense. On a weighted-average basis, fuel margin for all gallons sold in the first quarter increased to 14.7 cents per gallon, compared to 12.4 cents per gallon in the first quarter of 2015.The increase was primarily attributable to favorable margins in supply and trading activity partly offset by rapidly rising refined product costs experienced toward the end of the first quarter. 1 Exhibit 99.1 Adjusted EBITDA for the wholesale segment was $102.2 million in the first quarter of 2016 versus $82.0 million in the first quarter of 2015.Total wholesale gallons sold in the first quarter were 1,232.6 million, compared with 1,296.6 million in the first quarter of 2015, a decrease of 4.9 percent.This includes gallons sold to consignment stores and third-party customers, including independent dealers, fuel distributors and commercial customers. The Partnership earned 11.4 cents per gallon on these volumes, compared to 9.6 cents per gallon a year earlier. Adjusted EBITDA for the retail segment was $56.7 million in the first quarter of 2016 versus $46.2 million in the first quarter of last year.Total retail gallons sold increased by 3.2 percent to 608.1 million gallons as a result of acquisitions made and new-to-industry sites opened during 2015. The Partnership earned 21.3 cents per gallon on these volumes, compared to 18.6 cents per gallon a year earlier. Merchandise sales in the first quarter increased by 8.5 percent from a year ago to $524.1 million, reflecting acquisitions made and new-to-industry sites opened during 2015.Merchandise sales contributed $166.4 million of gross profit from a retail merchandise margin of 31.7 percent. Same store merchandise sales increased by 2.8 percent, reflecting strong performance across all of SUN’s convenience store operations, while same store fuel sales declined 1.0 percent, as a result of inclement weather on the East Coast and lower year-over-year activity in oil producing regions in South and West Texas.In these oil producing regions, same store merchandise sales decreased by 13.3 percent, and same store fuel sales declined 16.0 percent.Excluding these oil producing regions, same store sales increased by 5.9 percent and same store fuel sales increased by 1.1 percent.Both same store merchandise sales and same store fuel sales benefited from a leap day in the first quarter by approximately 1.1 percent. As of March 31, SUN operated approximately 1,315 convenience stores and retail fuel outlets along the East Coast, in the Southwest and in Hawaii. Third party operated locations totaled 5,525 locations. SUN’s other recent accomplishments include the following: · The completion of the final dropdown, which included the remaining 68.42% interest in Sunoco, LLC and the retail marketing assets from ETP for approximately $2.2 billion in cash, including working capital adjustments, and the issuance to ETP of 5,710,922 SUN common units valued at approximately $194.0 million.The transaction closed on March 31, 2016.In connection with the closing of the acquisition SUN: - Entered into a $2.035 billion senior secured term loan facility to fund a portion of the cash consideration for the acquisition; and - Completed its previously announced sale of 2,263,158 SUN common units to Energy Transfer Equity, L.P. (NYSE: ETE) and received $64.5 million in proceeds which were used to repay borrowings under SUN's revolving credit facility. · On April 4, SUN issued $800.0 million of 6.25% Senior Notes due 2021 through an upsized private offering that raised proceeds, net of underwriter fees and expenses, of $789.4 million.The notes proceeds were used to repay outstanding borrowings under its senior secured term loan facility. SUN’s segment results and other supplementary data are provided after the financial tables below.
